Exhibit 24.1 POWER OF ATTORNEY Crown Finance Foundation, registered at “Am Schrägen Weg 14, FL-9490 Vaduz” represented by Dr. Norbert Seeger, Attorney-at-Law. Vaduz, and Dr. Christian Zangerle, Vaduz, with joint signature right by two, herewith empowers Mr. Franz Thomas Alexander Wolf; holder of Passport No. 256200930 of the Federal Republic of Germany, issued on March 24, 2006 by Berzirksamt Lichtenberg von Berlin to sign on behalf of Crown Finance Foundation reports to be filed with the United States Security and Exchange Commission under the Securities Exchange Act of 1934. This Power of Attorney is valid until 31st August 2010. Vaduz, 31st August 2009 CROWN FINANCE FOUNDATION /s/ Dr. Norbert Seger /s/ Dr. Christian Zangerle (Dr. Norbert Seger) (Dr. Christian Zangerle)
